NO. 96-599

             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           1997


LARRY ROEDEL,

            Plaintiff and Respondent,



JOHN R. BENNETT, dkla Jolm Rockwell Bennett, and
KAREN WOODCOCK, RUSSELL FEDERATION and
LYNN E. FEDERATION, DONALD J. BISSELL and
CYNTHIA F. BISSELL, and DOES I to IV,

            Defendants and Appellants.



APPEAL FROM:       District Court of the Twentieth Judicial District,
                   In and for the County of Lake,
                   The Honorable C. B. McNeil, Judge presiding.


COUNSEL OF RECORD:

             For Appellants:

                    Kathleen OtRourke-Mullins, Attorney at Law; Polson, Montana
                    (for Appellants Bennett and Woodcock)

             For Respondent:

                    Richard DeJana, Attorney at Law; Kalispell, Montana


                                                          Submitted on Briefs: August 14, 1 997

                                                                        Decided: October 10, 1 9 9 7
Filed:
Justice Terry N. Trieweiler delivered the opinion of the Court.

       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1995 Internal

Operating Rules, the following decision shall not be cited as precedent and shall be published

by its filing as a public document with the Clerk of the Supreme Court and by a report of its

result to State Reporter Publishing Company and West Publishing Company.

       The plaintiff, Larry Roedel, filed a conlplaint in the District Court for the Twentieth

Judicial District in Lake County to establish his exclusive right to use his own property and

the right to use adjoining property. By counterclaim, the defendants asserted a right to a

thirty-foot easement across Roedel's property. After a hearing, the District Court recognized

a prescriptive easement over Roedel's property for the benefit of the defendants, John

Bennett, Karen Woodcock, and Donald and Cynthia Bissell, and awarded Roedel a right of

use over an adjoining parcel to which an ownership interest is claimed by Bennett. Both

parties appeal the District Court's decision. We affirm in part and reverse in past the

judgment of the District Court.

       There are three issues on appeal:

       1.     Did the District Court err when it recognized a prescriptive easement for a

twelve-foot right-of-way across Roedel's property?

       2.     Did the District Court err when it recognized Bennett as an owner of Parcel G?
       3.     Did the District Court err when it awarded Roedel a right of use, construction,

and maintenance over the entire Parcel G?

                               FACTUAL BACKGROUND

       This case involves two parcels of land. The first parcel is a 60-foot strip known as

Parcel G. The second parcel is a 30-foot strip referred to herein as the 30-foot Right-of-way.

       In July 1972, the Clydesdales had Deed Exhibit H-1998 prepared. Exhibit H-1998

depicts all the property at issue in this case.' Exhibit H-1998 indicated that Parcel G was

"[rleserved for hture road." It was filed on April 18, 1973.




      'The following is an approximate illustration of the relevant property as depicted
on Exhibit H-1998:
          On July 31, 1972, the Clydesdales transferred Parcel E, as described on Exhibit

H-1998, by wall-anty deed to the Palins (Karen and Walter). Later, the Clydesdales also

made a specific grant of Parcel G by warranty deed to the Hubbards and the Palins. The

deed, which was recorded on December 28, 1973, declared that the Hubbards and the Pa1'
                                                                                     ins

were "tenants in common" and that "they shall equally share all taxes and n~aintenance

costs."

          In 1975, the Hubbards transferred to the Richardsons "a use in common for the

purpose of ingress and egress over that tract of land described as Tract G shown on Deed

Exhibit H-1998 (209094)." Finally, in 1977, the Hubbards transferred to Vera Connolly "an

undivided one-half interest in Tract G as shown on Plat No. 1998, Reception 209094,

Records of Lake County." Thus, title in Parcel G prior to the transfers at issue in this case

rested in Vera Connolly and the Palins as owners of undivided one-half interests, and in the

Richardsons as owners of a right to use for ingress and egress.

          On February 20, 1976, the Palins filed Certificate of Survey ("COS") 2482 to create

Parcel A for occasional sale. Parcel A contains 0.723 acres, borders Parcel G on the north

and east, and had previously been a part of Parcel E. Certificate of Survey 2482 also shows

a 30-foot "FUW" that borders Parcel A and runs over both Parcel E and a northern part of

Parcel G to access Highway 209 and the southern portion of Parcel G. That same day, the

Palins also filed COS 2483 for the purpose of "parcel creation for easement purposed [sic]."
Certificate of Survey 2483 creates the 30-foot Right-of-way parcel along the southern border

between Parcel A and Parcel E; it contains 0.33 acres. Both COS 2482 and 2483 reference

Exhibit H-1998 for its description of Parcel G and show the remainder of Parcel E retained

by the Palins.

       Also on February 20, 1976, the Palins recorded a deed to the Hubbards which

transferred Parcel A and the 30-foot Right-of-Way. The deed referred to COSs 2482 and

2483 and defined the propelties according to the Certificates "attached and made a part

hereof." A week later, the Hubbards recorded a deed which transferred Parcel A and the

30-foot Right-of-way to Robert and Arline Richardson. The deed was identical to the deed

from the Palins to the Hubbards, except for the different parties and language inserted before

the land descriptions granting "a use in common with others for roadway purposes." The

Hubbards had signed the deed on January 26, 1976.

       Arline Richardson, who was then the sole owner of the property, transferred Parcel A

and the 30-foot Right-of-way to Larry Roedel on June 3, 1991. In the warranty deed, the

description of Parcel A includes "[als shown on Certificate of Survey No. 2482" and the

description of the 30-foot Right-of-way includes "[als shown on Certificate of Survey

No. 2483." In addition, the deed is qualified by making it "[slubject to all reservations,

restrictions, covenants, conditions, rights-of-way and easements apparent or of record."
Roedel is the respondent on appeal, and the current owner of Parcel A and the 30-foot

Right-of-way.

       On November 17, 1980, the Palins filed COS 3321 to create Parcel 1 for occasional

sale and Parcel 2 as a remainder: Parcels 1 and 2 constitute all of the f o ~ m e Parcel E.'
                                                                                  r




      2The following is an approximate illustration of the relevant property as depicted
on Certificate of Survey 3321:
I   Parcel 1 is a one-acre parcel whose eastern edge borders the southern portion of Parcel G and
I
    which is otherwise surrounded by the 12.596 acre Parcel 2. The parcel referred to as the

    30-foot Right-of-way is labeled on COS 3321 as a "30.00' roadway per C. of S. No. 2483,"

    while the northern border of Parcel 2, which abuts the 30-foot Right-of-way, is labeled

    "Southerly F W Line of that parcel shown on C. of S. No. 2483." The description of Parcel I
                U

    on COS 3321 states "TOGETHER WITH a 60.00 foot easement as shown hereon and shown

    as Parcel G per H-1998 and described in Microfilm No. 214584, records of Lake County,

    Montana," while the description of Parcel 2 on COS 3321 states "TOGETHER WITH a

    60.00 foot road easement as shown hereon and shown as Parcel G per H-1998 and described

    in Microfilm No. 214584, records of Lake County, Montana." (Emphasis added.) The

    descriptions of both Parcel 1 and 2 on COS 3321 state "TOGETHER WITH a 30.00 foot

    road easement as shown hereon and on Certificate of Survey No. 2483 and also described in

    Microfilm No. 225994, records of Lake County, Montana." Parcels 1 and 2 are the property

    currently owned by the appellants in this case, and each parcel borders Parcel G; only

    Parcel 2 borders the 30-foot Right-of-way.

           On November 19, 1980, the Palins transferred Parcel 1 to Glenna Palin, "TOGETHER

    with a right to use a 60.00 foot easement shown as Parcel G per H-1998 and described in

    Microfilm No. 214584 records of Lake County, Montana." On February 27, 1981, the Palins

    also transferred Parcel 2 to Glenna Palin, "TOGETHER WITH a 60.00 foot road easement
shown as Parcel G per H-1998 and also desclibed in Microfilm No. 214584, records of Lake

County, Montana."

        On July 21, 1983, Glenna Palin transferred her interest in Parcel 1 to the Runnels,

"TOGETHER with a right to use a 60.00 foot easement shown as Parcel G per H-1998 and

described in Microfile No. 214585 records of Lake County, Montana." On August 12, 1986,

the Runnels transferred their interest in Parcel 1 to the Bissells, "TOGETHER with a right

to use a 60.00 foot easement shown as Parcel G per H-1998 and described in Microfile

No. 214585 records of Lake County, Montana."            On August 20, 1987, Glenna Palin

transferred her interest in Parcel 2 to John Bennett, "TOGETHER WITH a 60.00 foot road

easement (112 undivided interest) shown as Parcel G per H-1998 and also described in

Microfilm No. 214584, records of Lake County, Montana." The Bissells and John Bennett,

along wit11 Karen Woodcock, are the current owners of Parcels 1 and 2, respectively, and are

the appellants in this case. Bennett has represented Woodcock's interests throughout this

case.

        On August 7, 1989, the Palins, clearly believing that they had transferred all of their

use and ownership rights in Parcel G to Glenna Palin, executed with John Bennett, as Glenna

Palin's successor in interest, an Addendum to Warranty Deed: Reservation of Right of Way.

The Addendum states:

               WHEREAS, [Palins], as Seller, executed a Contract for Deed with
        Glenna R. Palin, as Purchaser, on March 5 , 1981;
               WHEREAS, such Contract for Deed provided as follows: "Purchaser
        agrees to convey to Seller the right to use the 60.00 foot easement shown on
      Parcel G per H-1998 and described in Microfilm N.214584, records of Lake
      County, Montana";
              WHEREAS, John R. Bennett, assignee of the contract interest of
      Glenna R. Palin, is presently satisfying in full all amounts due to Seller under
      the terms of such contract;
              WHEREAS, in consideration thereof, John R. Bennett has received a
      warranty deed from the escrow agent;
              WHEREAS, easement rights upon Parcel G have been conveyed to
      purchaser by the warranty deed given to him;
              WHEREAS, however, such warranty deed does not contain a paragraph
      regarding rese~vation Seller of a right-of-way over Parcel G;
                             by
              NOW THEREFORE, in consideration of the above, John R. Bennett,
      as assignee of the contract purchaser, hereby agrees to the following addendum
      to said warranty deed:
              "The grantors, [Palins], expressly reserve unto themselves, their heirs,
      executors, administrators, personal representatives and assigns, the right, at
      their own risk, to cross the strip or parcel of real property known as Parcel G,
      and more particularly described as follows: . . . for the purpose of having
      access to such other part or portion of real property belonging to grantors as
      may be serviced by such Parcel G easement.

At the time they executed the Addendum, the Palins owned only a small strip of Swan River

access land adjacent to the eastlwest portion of Parcel G.

       Finally, on August 25, 1993, Roedel executed an agreement with the Palins. Their

Consent to Build a Roadway and Indemnity states:

               [Palins] hereby authorize Larry Roedel to c o ~ ~ s t ~a roadway that
                                                                       uct
       certain Parcel G more particularly described on the Exhibit A.
               By giving this consent [Palins] expressly warrant that they have the
       rights as more particularly stated on Exhibit A.
               Larry Roedel agrees to hold Palins harmless from any and all damages
       and recognizes that, John R. Bennett also John Rockwell Bennett and Karen
       E. Woodcock are the owners in fee and further recognizes that the consent by
       Palin is not a warranty that they can give full consent and assumes at his own
       risk any actions taken without the consent of Bennett and Woodcock.
The Exhibit A to which they refer is the Addendum to the Warranty Deed, which descl-ibes

the Palins' reservation over Parcel G. Roedel constructed a roadway over Parcel G in the fall

of 1995, and has since maintained and plowed the roadway.

       For as long as the parties here have owned their respective properties, they have used

the 30-foot Right-of-way as a roadway. Roedel was aware of their use when he acquired

Parcel A and the 30-foot Right-of-way. At no time was the roadway more than twelve feet

wide. Roedel has placed corrals, fencing, and other objects within the 30-foot Right-of-way,

but they do not obstruct the twelve-foot roadway. The appellants have performed

maintenance on the roadway, although Roedel has been its primary caretaker.

       Roedel filed a conlplaint to teminate the appellants' use of the 30-foot Right-of-way,

or, in the alternative, to gate the roadway. The appellants counter-claimed that Roedel had

wrongly restricted their usage rights over the 30-foot Right-of-Way. The District Court

found that the appellants were entitled to a prescriptive easement over the existing

twelve-foot roadway at its present location within the 30-foot fight-of-Way, and that Roedel

could not interfere with the appellants' use or maintenance of the roadway by using any

obstructions.

       Roedel also sought an order from the District Court allowing him to constluct a

roadway over Parcel G. The appellants responded by asserting an ownership right to

Parcel G and claiming that Roedel has a limited right, since he can exercise no more rights

than passed to him through his agreement with the Palins. The District Court relied on
language in the RoedelIPalins ageement that recognized Bennett's ownership in Parcel G to

find that Bennett had a "claim to ownership of an undivided one-half interest in and to

Parcel G in common with others not parties to this suit." Against appellants' assertions,

however, the District Court found that Roedel has an unrestricted right of use, constn~ction,

and maintenance for roadway purposes over Parcel G, so long as Roedel does not interfere

with appellants' ownership and use rights.

                                          ISSUE 1

       Did the District Court err when it recognized a prescriptive easement for a twelve-foot

Right-of-way across Roedel's property?

       The standard of review of a district court's conclusions of law is whether they are

correct. See Carbon County v. Union Reserve Coal Co. (1995), 271 Mont. 459, 469, 898
P.2d 680, 686. See also Kreger v. Francis (1995), 271 Mont. 444,447, 898 P.2d 672, 674;

Steel; Znc. v. Department ofReveme (1990), 245 Mont. 470,474-75, 803 P.2d 601, 603-04.

       An easement is a right that one person has to use another person's land for a specific

purpose. See Ruana v. Grigo~zis
                              (1996), 275 Mont. 441,447,913 P.2d 1247, 1251. It can

be created by grant, reservation, exception or covenant, implication or prescription. See

Kuhllnarz v. Rivera (1985), 216 Mont. 353, 359, 701 P.2d 982, 985. We stated in Baclze v.

Owetzs (1994), 267 Mont. 279, 883 P.2d 817, that a property owner can create an easement

by a COS if the COS clearly and specifically describes the easement and the document of

conveyance refers to the properly recorded COS. We went on to state in Halversorz v. Tu~wer
(1994), 268 Mont. 168, 172, 885 P.2d 1285, 1288, that an express easement of reservation

may be created in favor of the grantors if the deed refers to the COS describing the easement,

even if the property description in the deed contains no language of an easement reservation.

In addition, we stated in Halverson, 268 Mont. at 172, 885 P.2d at 1288, that the grantee

whose property is being burdened by the easement must have knowledge of its use or its

necessity.

       Here, the appellants assert that their predecessors in interest, the Palins, expressly

reserved an easement over the 30-foot Right-of-way when they recorded COSs 2482 and

2483 and then sold the parcels while retaining the adjacent remainder, Parcel E. "An

easement by reservation must arise from the written documents of conveyance." Hnlversorz,
268 Mont. at 172, 885 P.2d at 1289. Therefore, we stated in Runrza, 275 Mont. at 448, 913

P.2d at 1252, that this Court's role is to examine the chain of title in question.

       The District Court found that the deed from the Palins to the Hubbards referenced

COSs 2482 and 2483, and that the descriptions of Parcel A and the 30-foot Right-of-way

defincd the properties according to the "attached" certificates. In addition, the grantee-

Hubbards had knowledge of the Palins' use of the 30-foot Right-of-way, as evidenced by the

District Court's finding that the Hubbards' subsequent deed to the Richardsons referred to "a

use in common with others for roadway purposes." The District Court found that the

Hubbards signed thcir deed to the Richardsons approximately a month before they were

conveyed thc land by the Palins, and thus, the inclusion of the roadway language in the
second, but previously existing, deed indicates that the Hubbards had knowledge of the

Palins' use when they received the property from the Palins. Accordingly, the deed referred

to the Certificates of Survey and the grantees had knowledge of the use.

       Roedel contends that the description of the easement on COSs 2482 and 2483 did not

meet the requirement in Bache that the easement be clearly and specifically identified on the

COS. In Baclze, we relied on the graphical depiction of the easement's scaled location on the

COS, as well as n~ultiple
                        references to language of "easement" and its width, to find that the

description was clear and specific enough to create an easement. Bache, 267 Mont. at 286,

883 P.2d at 820-21. Here, COS 2482 depicted in detail the 30-foot path over Palins' Parcel

E and Parcel G, and bordering the newly created Parcel A. It also labeled the path as a "WW

extend[ing] 15' each side of [center-line]." The "RIW" clearly stands for either right-of-way

or roadway, either of which indicates others' use of the strip, and thus, COS 2482 clearly

identifies the easement. Certificate of Survey 2483 depicts the 30-foot Right-of-way parcel

in the same position on Parcel E over which COS 2482 extended the "WW" and states that

the purpose of the survey is for "Parcel creation for easement purposed [sic]." Therefore, it

also specifically identifies the easement.

       The Palins' transfer of Parcel A and the 30-foot Right-of-way to the Hubbards

occurred si~nultaneouslywith the filing of the COSs, and the Hubbards' transfer to the

Richardsons occurred at virtually the same time. Roedel contends that the predetermined

combination of COS 2482, COS 2483, and the transfers manifests that the Palins intended
to create an easement for the Hubbards' benefit, which would then immediately merge into

their fee ownership when they received the 30-foot Right-of-Way parcel. Although we are

unable to determine the true purpose for the manner in which the parties structured their

transactions, Roedel's contention is both unreasonable and beyond the scope of analysis in

Bache and Halverson, where the inquiry was limited to whether the COS clearly and

specifically identifies an easement, and whether the deed refers to the COS. Those

requirements have been met here. Accordingly, we conclude that the Palins reserved an

easement over the 30-foot Right-of-Way.

       In Halverson, we held that an express easement of reservation created by reference

to a COS runs with the land and entitles successors in interest to the land to the benefit of the

appurtenant easement. Halverson, 268 Mont. at 174, 885 P.2d at 1289. Here, the Palins

reserved for Parcel E, the dominant tenement, use over the 30-foot Right-of-Way, the

servient tenement, and thus, the Palins' successors in interest to Parcel E are entitled to use

the 30-foot Right-of-Way. In addition, the District Court found that when the Palins filed

COS 3321 to create Parcels 1 and 2, COS 3321 referred to COS 2483, and that each parcel

was granted an easement over the 30-foot Right-of-Way. Accordingly, Glenna Palin, who

is the direct successor to the Palins' interest in Parcels 1 and 2, received easement rights over

the 30-foot Right-of-way, as did the appellants, who are Glenna Palin's successors in interest

in Parcels 1 and 2.
       The District Court's judgment limited the appellants to a prescriptive right over the

existing twelve-foot roadway based upon their past use. We stated in Lindley v. Maggert

(1982), 198 Mont. 197, 199,645 P.2d 430,431, that the owner of a reserved easement may

use the easement to the full extent of the right retained. In addition, "the owner of the

dominant tenement is not required to make use of the easement as a condition to retaining

his interest in the easement." Halverson, 268 Mont. at 175, 885 P.2d at 1290. Here, the

Palins originally reserved a thirty-foot right of way, and then transferred to the owners of

Parcels 1 and 2, via COS 3321, the same thirty-foot easement. Therefore, the appellants are

entitled to use the full thirty-foot easement that was retained by the Palins and passed with

the land, regardless of whether the entire width of the roadway has been used in the past.

Accordingly, we conclude that the District Court erred when it limited the appellants' rights

to a twelve-foot prescriptive easement. We reverse that part of the District Court's judgment

and hold that appellants are owners of an appurtenant easement over the 30-foot

Right-of-way.

                                           ISSUE 2

       Did the District Court err when it recognized Bennett as an owner of Parcel G?

       The standard of review of a district court's findings of fact is whether they are clearly

erroneous. Daines v. Knight (1995), 269 Mont. 320, 324, 888 P.2d 904, 906 (citing

Columbia Grain Zntrl v. Cereck (1993), 258 Mont. 414, 417, 852 P.2d 676, 678).
       Bennett asserts his ownership right in Parcel G as a successor in interest to Glenna

Palin. Glenna Palin received Parcel 1, "TOGETHER with a right to use a 60.00 foot

easement shown as Parcel G per H-1998 and described in Microfilm No. 214584 records of

Lake County, Montana." She then received Parcel 2, "TOGETHER WITH a 60.00 foot road

easement shown as Parcel G per H-1998 and also described in Microfilm No. 214584,

records of Lake County, Montana."

       We stated in Bodine v. Bodine (1967), 149 Mont. 29,39,422 P.2d 650, 655, that "[a]

deed must be construed as it is written, and a reviewing court can neither put words into the

deed which are not there nor can it put a construction on words directly contrary to their

obvious meaning." Here, the interest is described in each deed as an easement, and in the

transfer of Parcel 1, specifically as "a right to use." Other evidence in the record indicates

that the Palins had the ability and probably intended to transfer their undivided ownership

interest in Parcel G to Glenna Palin but, as written, the deeds fail to do so and transferred

only an easement. The language in the deed between Bennett and Glenna Palin adds

"(112 undivided interest)" to its description of the easement, which is otherwise identical to

the description of the easement acquired by Glenna from the Palins. Although the insertion

suggests that an ownership right was transferred, Glenna Palin clearly lacked any such

ownership rights to transfer.

       The District Court relied on language in subsequent, non-deeded agreements to find

that Bennett owned an undivided one-half interest in Parcel G. Section 70-20-202, MCA,
however, requires that when a deed unambiguously reduces to writing the terms of a grant,

no other evidence of the terms of the deed shall be used in construing the deed. Accordingly,

neither the addendum to the warranty deed, which clearly was executed on assumptions by

the Palins that they had transferred all rights in Parcel G and that Bennett was the current

owner, nor the consent to build a roadway, which also referred to Bennett as the owner of

Parcel G, can transform the nature of the interest originally acquired by Glenna and retained

by the Palins.

       Bennett refers to these agreements as "confirmation" that the Palins transferred their

ownership interest. However, this Court must rely on the written deeds and, according to

those deeds, the Palins transferred only rights of use and retained their undivided one-half

ownership interest in Parcel G. Therefore, we conclude that the District Couit was clearly

erroneous when it found that Bennett was owner of an undivided one-half interest in

Parcel G. We reverse that part of the District Court's judgment and conclude that Bennett

owns only an easement over Parcel G.

                                          ISSUE 3

       Did thc District Court err when it awarded Roedel a right of use, construction, and

maintenance over the entire Parcel G?

       Appellants assert that the District Court erred when it did not limit Roedel's rights in

Parcel G to only the eastlwest portion of Parcel G. They rely on the fact that the Palins could

only consent to transfer to Roedel the rights that they owned, which, per the addendum to the
warranty deed, were limited to the eastlwest portion of Parcel G, since that was the only

access required for the property they owned at the time of the addendum. They also assert

that the District Court erred in awarding Roedel a right to use and maintain a roadway when

the Consent to Build a Roadway and Indemnity only "authorize[d] Roedel to construct a

roadway" over Parcel G.

       First, the appellants' contention that the Palins' limited ownership restricted what

portion of Parcel G Roedel could have acquired an interest in is unfounded as a result of this

Court's conclusion that the Palins have always retained their undivided one-half interest in

Parcel G. The consent does not, on its face, restrict Roedel's rights to a certain portion of

Parcel G. Rather, any potential restriction in the consent between Palins and Roedel as to

what portion of Parcel G the agreement covers must derive solely from the addendum

between Bennett and Palins, as incorporated by the consent. However, the addendum is

meaningless because the Palins always retained ownership of Parcel G. Accordingly, we

conclude that the Palins had the ability to give Roedel an interest over all of Parcel G, and

thus, the District Court did not err when it did not restrict Roedel's rights to just the eastlwest

portion of Parcel G.

       Second, the appellants lack standing to challenge the extent of the rights that Roedel

received from the Palins in their Consent to Build a Roadway and Indemnity. In Ludwig v.

Spolclie (Mont. 1996), 930 P.2d 56, 53 St. Rep. 1420, we discussed a property owner's

standing to sue over an agreement entered into between two easement-holders on the
property. We held that the owner, who was neither a party nor an intended beneficiary of the

agreement between the easement-holders, lacked standing "to enforce the specific terms and

conditions contained within [the agreement]." Ludwig, 930 P.2d at 59, 53 St. Rep. at

1421-22. See also Pattoiz v. Madison Counfy (1994), 265 Mont. 362, 877 P.2d 993.

       Here, the Palins and Roedel executed the consent. Therefore, the Palins, as a party

to the consent, would have standing to challenge the District Court's interpretation of the

agreement. The appellants, however, were not a party to the agreement, and unless Roedel

interferes with their rights to use Parcel G, the appellants lack standing to challenge the

extent of Roedel's rights. The appellants do not claim that Roedel has interfered with their

right to use Parcel G. They assert only that he has interfered with their ownership interest.

Furthermore, the District Court qualified its finding and made Roedel's rights to use,

construct, and maintain on Parcel G conditional upon the fact that he not interfere with

appellants' rights in Parcel G. Therefore, the appellants' rights in Parcel G have been

sufficiently protected, and without a challenge from a party in interest to the agreement, we

have no basis for setting aside the District Court's judgment regarding Roedel's rights on

Parcel G.

       Although the District Court's determination of the parties' rights in Parcel G relied,

at least in part, on the clearly erroneous finding that Bennett was an owner of Parcel G, we

"will affirm a district court's decision which reaches the right result, regardless of the court's

reasoning." In re Mawiage ofShupe (1996), 276 Mont. 409,419, 916 P.2d 744, 750.
       As we have stated, the Palins retained an undivided one-half ownership interest in the

whole of Parcel G and were free to transfer rights of use to Roedel over all of Parcel G.

Accordingly, we affirm that part of the District Court's judgment which awarded Roedel a

right to use, construct, and maintain over all of Parcel G.

       In sum, we reverse the District Court's judgment that the appellants are limited to a

twelve-foot prescriptive easement over the 30-foot Right-of-way, and hold that the

appellants are owners of an appurtenant easement over the entire 30-foot Right-of-way. We

also reverse the District Court's finding that Bennett owns an undivided one-half interest in

Parcel G. We conclude that the Palins retained an undividcd onc-half ownership intcrcst in

Parcel G, and that Bennett, along with the other appellants, owns only a right to use Parcel

G. We affirm the District Court's finding that Roedel has a right to use, construct, and

maintain over all of Parcel G and, finally, we order that this opinion is binding on only the

parties to this litigation.



We Concur:                    \




               Justices